ORDER
PER CURIAM.
CMOSoft, Inc., (Principal) appeals from the judgment of the trial court in favor of Petitioner, Ciaran Storan (Agent) on Agent’s petition for breach of contract in the amount of $368,860.00.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The trial court’s judgment is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No error of law appears. An extended opinion would have no prece-dential value.
The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).